Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1823
                       Lower Tribunal No. F19-5942
                          ________________


                          Isaac M. Dilver, Jr.,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Eugene Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Jacqueline Rae Brandt, Assistant Regional Counsel, for
appellant.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.

Before EMAS, SCALES and LOBREE, JJ.

     EMAS, J.
      INTRODUCTION

      Isaac Dilver appeals from judgments and sentences for aggravated

stalking in violation of an injunction for protection against repeat violence

(Count One) and two counts of violating an injunction for protection against

repeat violence (Counts Two and Three). For the reasons that follow, we

reverse and remand with directions for the trial court to vacate the judgments

and sentences on all three counts; enter a judgment of acquittal on Count

Two and Count Three; enter a judgment of guilt as to Count One for the

reduced offense of stalking; and hold a new sentencing hearing on the

judgment for Count One, as reduced.

      FACTUAL AND PROCEDURAL BACKGROUND

      Isaac Dilver was charged by Information with one count of aggravated

stalking (Count One) and two counts of violating an injunction for protection

against repeat violence (Counts Two and Three).

      As to the aggravated stalking charge (Count One), the Information

alleged that Dilver engaged in this stalking conduct “after the entry against

the defendant of an injunction for protection against repeat violence or dating




                                      2
violence, pursuant to s. 784.046, Fla. Stat. [or] an injunction for protection

against domestic violence pursuant to s. 741.30, Fla. Stat.” 1

      Counts Two and Three expressly alleged that Dilver did “willfully

violate the provisions of an injunction for protection against repeat violence

and/or sexual violence and/or dating violence, issued pursuant to section

784.046.”

      At trial, the victim testified to multiple instances in which she was

stalked by Dilver. The victim further testified that she sought and was

granted a temporary injunction against Dilver. The injunction obtained by

the victim—entitled “Final Judgment of Injunction for Protection Against

Stalking Violence”—was admitted into evidence and indicates on its face that

it was issued after the “petition for injunction for protection against stalking

violence under section 784.0485, Florida Statutes, and other papers filed

in this Court have been reviewed.” (Emphasis added.)



1
  To prove the crime of stalking, the State must prove a defendant “willfully,
maliciously, and repeatedly follow[ed], harasse[d] or cyberstalk[ed]” the
victim. See § 784.048(2), Fla. Stat. (2019); Fla. Std. J. Inst. (Crim.) 8.6.
Aggravated stalking, as charged in Count One of the Information, includes
the additional element that, at the time of the conduct, “an injunction for
protection against repeat violence, sexual violence, or dating violence
pursuant to s. 784.046, or an injunction for protection against domestic
violence pursuant to s. 741.30,” had been entered against the defendant for
the benefit of the victim. See § 784.048(4), Fla. Stat. (2019); Fla. Std. J.
Instr. (Crim.) 8.7(b).

                                       3
      Accordingly, this injunction did not establish the crime of aggravated

stalking as charged in the Information—that the victim sought and obtained

an injunction for protection against repeat violence pursuant to section

784.046, or an injunction for protection against domestic violence pursuant

to section 741.30. Indeed, the State’s entire theory of prosecution, advanced

from opening statement to closing argument, was that Dilver had committed

the crime of aggravated stalking by violating an injunction for protection

against repeat violence, as provided by section 784.046. The State’s theory

and argument also formed the basis for the relevant instruction on the law

provided by the trial court to the jury:

                                COUNT ONE
                         AGGRAVATED STALKING
                            (Injunction Entered)
                           § 784.048(4), Fla. Stat.

      To prove the crime of Aggravated Stalking, the State must prove
      the following three elements beyond a reasonable doubt:

      1.    Isaac Dilver, on, about or between March 05, 2019 and
            March 19, 2019 knowingly, willfully, maliciously, and
            repeatedly followed or harassed [the victim].

      2.    At the time of the following or harassing, an injunction for
            protection against repeat violence had been entered
            against Isaac Dilver for the benefit of [the victim].

      3.    Isaac Dilver knew that the injunction had been entered
            against him.

(Emphasis added.)


                                           4
      In like fashion, the allegations in the complaint, as well as the State’s

theory and argument, was that Dilver was guilty of Counts Two and Three

because he willfully violated the provisions of an injunction for protection

against repeat violence, sexual violence, or dating violence, issued pursuant

to section 784.046. Again, however, the only injunction introduced into

evidence in support of these charges was the injunction against stalking,

issued pursuant to section 784.0485.

      Dilver properly preserved this issue, arguing in his motion for judgment

of acquittal that the State failed to prove any of the three counts because the

State expressly based its allegations, proof and argument on the “fact” that

each count involved a violation of an “injunction against repeat violence,”

pursuant to section 784.046, while the evidence at trial established the

issuance of an injunction against stalking (section 784.0485).

      An injunction against repeat violence (section 784.046) and an

injunction against stalking (section 784.0485) are two distinct types of

injunctions arising from separate causes of action, the violation of which can

result in different and distinct penalties. 2 The trial court denied Dilver’s

motion for judgment of acquittal.


2
 For example, the crime of aggravated stalking as charged in the Information
(stalking committed after entry of an injunction for protection against repeat
violence), is a third-degree felony. See § 784.048(4). The crime of stalking,

                                       5
      The jury was instructed on the elements of all three counts, and was

further instructed (as to Count One, Aggravated Stalking) on the necessarily

lesser-included offense of stalking (which does not require proof that an

injunction had been entered against Dilver). The jury returned verdicts of

guilty as charged on all three counts.

     As to Count One (Aggravated Stalking), Dilver was sentenced as a

habitual felony offender to two years’ imprisonment followed by seven years

of probation. As to Count Two and Count Three (each a first-degree

misdemeanor), Dilver was sentenced to 364 days in the county jail to be

served concurrently with each other and concurrently with the sentence on

Count One. 3




and the crime of violating an injunction for protection against stalking, are
both first-degree misdemeanors. See §§ 784.048(2) and 784.0487(4)(a),
Fla. Stat. (2022).
3
  Prior to sentencing, defense counsel moved for a competency evaluation
of Dilver and for a competency hearing. Several evaluations were conducted
and a competency hearing scheduled. The day before the final hearing,
defense counsel requested additional time to prepare for a follow-up
competency evaluation because counsel had located Dilver’s family and
discovered that Dilver had a mental health history which had not been
discovered by Dilver’s prior counsel or by the physicians who had previously
evaluated him. The next day the trial court considered the motion for
continuance but found Dilver competent to proceed to sentencing. This was
based in part on her observations of Dilver during trial.

                                         6
      DISCUSSION AND ANALYSIS

      On appeal, Dilver contends the trial court erred in denying his motion

for judgment of acquittal because the State failed to prove the issuance of

an injunction against repeat violence (pursuant to section 784.046) or an

injunction for protection against domestic violence (pursuant to section

741.30), an essential element of aggravated stalking as charged in Count

One of the Information. We review this issue de novo, Williams v. State, 305

So. 3d 673 (Fla. 3d DCA 2020), and we hold that the trial court erred in

denying Dilver’s motion for judgment of acquittal.

      Dilver contended (both in the trial court and here on appeal) that an

injunction for protection against stalking under section 784.0485 is not the

same as an injunction for repeat violence or dating violence under section

784.046, or an injunction for domestic violence under section 741.30.

Indeed, the State has conceded this point, and has further and commendably

conceded that the State did not (and could not) prove Dilver committed

aggravated stalking as charged in Count One of the Information, because

the State did not (and could not) establish that Dilver engaged in these acts

after the issuance of an injunction against repeat violence or dating violence

(pursuant to section 784.046) or domestic violence (pursuant to section




                                      7
741.30), an essential element for aggravated stalking as charged in Count

One of the Information.

      Simply stated, proof of the issuance and existence of an injunction for

protection against stalking under section 784.0485 was legally insufficient to

establish the charge of aggravated stalking under section 784.048(4) which

requires proof of the issuance and existence of an injunction issued for

protection against repeat violence or dating violence (pursuant to section

784.046) or domestic violence (pursuant to section 741.30).

      This same infirmity applies with respect to Counts Two and Three,

each charging a violation of an injunction against repeat violence. Again, the

only injunction introduced by the State was the injunction against stalking,

issued pursuant to section 784.0485.         The State has commendably

conceded error on this issue as well, and has further conceded that, as a

result, the judgments and convictions for Counts Two and Three must be

vacated with instructions on remand to enter judgments of acquittal on those

two counts.

      As to Count One, however, the State contends there was sufficient

evidence to support a conviction for stalking (a necessarily lesser-included

offense of aggravated stalking), and that the jury was properly instructed on,

and necessarily found the State had proven all of the elements of, this lesser



                                      8
included offense. Thus, the State posits, this court should reverse the

judgment and sentence for aggravated stalking and remand for entry of

judgment for stalking (section 784.048(2), Florida Statutes (2019)) and for a

new sentencing hearing on that judgment. We find merit in the State’s

position.

      Stalking is a Category One (necessarily lesser-included) 4 offense of

aggravated stalking: establishing the elements for the crime of aggravated

stalking necessarily establishes the elements for the crime of stalking. See

Fla. Std. J. Inst. (Crim.) 8.7(b), Aggravated Stalking Under § 784.048(4)

(listing Stalking under § 784.048(2) as a Category One necessarily lesser-

included offense).

      Had the trial court properly granted Dilver’s motion for judgment of

acquittal as to Count One, it would have resulted in a reduction of the offense

from aggravated stalking (as charged) to stalking, as the record amply

demonstrates the State established the elements for stalking under section

784.048(2), and that the jury, by its guilty verdict on the charge of aggravated


4
  There are two categories of lesser-included offenses—necessary lesser
offenses (also known as Category One) and permissive lesser offenses (also
known as Category Two). Sanders v. State, 944 So. 2d 203, 206 (Fla. 2006).
An offense is a necessary (Category One) lesser “[i]f the statutory elements
of the lesser included offense are always subsumed by those of the charged
offense.” Stevens v. State, 195 So. 3d 403, 405 (Fla. 2d DCA 2016) (citing
Williams v. State, 957 So. 2d 595, 598 (Fla. 2007)).

                                       9
stalking, found beyond a reasonable doubt that the State had proven all of

the elements of the lesser-included offense of stalking.

      The Florida Rules of Criminal Procedure provide for just such a

circumstance:

                Rule 3.620. When Evidence Sustains Only
                      Conviction of Lesser Offense

      When the offense is divided into degrees or necessarily includes
      lesser offenses and the court, on a motion for new trial, is of the
      opinion that the evidence does not sustain the verdict but is
      sufficient to sustain a finding of guilt of a lesser degree or of a
      lesser offense necessarily included in the one charged, the court
      shall not grant a new trial but shall find or adjudge the defendant
      guilty of the lesser degree or lesser offense necessarily included
      in the charge, unless a new trial is granted by reason of some
      other prejudicial error.

Fla. R. Crim. P. 3.620. See § 924.34, Fla. Stat. (2022) (providing: “When the

appellate court determines that the evidence does not prove the offense for

which the defendant was found guilty but does establish guilt of a lesser

statutory degree of the offense or a lesser offense necessarily included in

the offense charged, the appellate court shall reverse the judgment and

direct the trial court to enter judgment for the lesser degree of the offense or

for the lesser included offense”); State v. Sigler, 967 So. 2d 835, 844 (Fla.

2007) (construing § 924.34 and holding: “To the extent that section 924.34

can be read to provide for conviction of an offense whose elements have not

been determined by the jury, it would be unconstitutional. Otherwise, when


                                      10
all of the elements of a lesser offense have been determined by the jury,

section 924.34 is a valid exercise of the legislative prerogative allowing

appellate courts to direct a judgment for such an offense”); Michelson v.

State, 927 So. 2d 890, 893 (Fla. 4th DCA 2005) (“[W]e find no constitutional

prohibition against remand for conviction for a lesser degree or lesser

included offense where the jury has specifically found the existence of all

elements of the offense and where the error causing remand does not disturb

those findings.”) See also K.H. v. State, 8 So. 3d 1155 (Fla. 3d DCA 2009)

(reversing delinquency adjudication for felony battery on a law enforcement

officer where the State failed to prove the officer was engaged in the lawful

performance of his duties; however, finding all the elements of simple battery

had been proven, and relying upon Sigler, remanding to the trial court with

instructions to reduce the adjudication to the necessarily lesser-included

misdemeanor offense of simple battery).

      CONCLUSION

      We therefore reverse and remand, and direct the trial court to vacate

the judgments and sentences on Counts One, Two and Three; enter a

judgment of acquittal on Count Two and Count Three; enter a judgment of

guilt as to Count One for the reduced (and necessarily lesser-included)




                                     11
offense of stalking under section 784.048(2); and hold a new sentencing

hearing on this judgment for Count One as reduced. 5

     Reversed and remanded with directions. 6




5
  We recognize that, because the judgment on remand is to be entered for a
first-degree misdemeanor, Dilver may have already served the maximum
possible sentence.
6
   Given our holding, the other issue raised by Dilver (see note 3 supra) is
moot. See, e.g., Bracero v. State, 10 So. 3d 664, 666 (Fla. 2d DCA 2009)
(finding moot defendant’s argument that “the judge erred in failing to sua
sponte order a competency evaluation” based on the defendant’s remarks at
sentencing but noting: “Because we are remanding for further proceedings,
defense counsel will have the opportunity to seek a competency
determination if such is warranted at the time”) (emphasis added); Williams
v. State, 295 So. 3d 258, 259 (Fla. 4th DCA 2020) (“On remand, the court
shall strike Williams's conviction and sentence for assault. After doing so,
and if the court determines that Williams is competent to be sentenced, the
court shall resentence Williams for attempted robbery.”)

                                    12